The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 May 13, 2021

                                2021COA65

No. 17CA1911, People v. Garcia — Constitutional Law — Fifth

Amendment — Double Jeopardy; Criminal Law — Second Trial

Barred by Prosecution in Another Jurisdiction

     This case is the first to conclude that section 18-1-303, C.R.S.

2020 does not apply to prior prosecutions by foreign countries,

distinguishing People v. Morgan, 785 P.2d 1294 (Colo. 1990).
COLORADO COURT OF APPEALS                                          2021COA65


Court of Appeals No. 17CA1911
Mesa County District Court No. 89CR901
Honorable Lance P. Timbreza, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Rafael Aguilar Garcia,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                   Division I
                         Opinion by JUDGE GRAHAM*
                          Dailey and Tow, JJ., concur

                           Announced May 13, 2021


Philip J. Weiser, Attorney General, Brian M. Lanni, Assistant Attorney General,
Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Joseph Paul Hough, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    Defendant, Rafael Aguilar Garcia, appeals his conviction for

 first degree murder. He contends that double jeopardy barred his

 retrial and that the trial court erred by instructing the jury that it

 could not consider self-defense. We reject these contentions and

 affirm his conviction. We also conclude, for the first time, that

 section 18-1-303, C.R.S. 2020, does not apply to prior prosecutions

 by foreign countries, distinguishing People v. Morgan, 785 P.2d

 1294 (Colo. 1990).

                                 Background

¶2    Evidence adduced at trial demonstrated the following. In 1989

 Garcia and his wife, J.G., separated. Garcia told J.G. that if he saw

 any men at the house, they would be dead. Thereafter, J.G. began

 a relationship with C.P., and Garcia said he would kill C.P. if he

 went near J.G. Garcia also struck C.P.’s car from behind at a gas

 station and wrote several journal entries about his hatred for C.P.

 and his intent to kill him.

¶3    One night, a little after midnight, J.G. and C.P. were watching

 a movie together in J.G.’s living room when Garcia came to the door

 with a pump-action shotgun. Garcia struck J.G. in the head with

 it, and C.P. began fighting with Garcia. Garcia stabbed C.P. in the


                                    1
 back with a knife. C.P. ran into a bedroom and locked the door.

 Garcia fired the shotgun through the door, fatally hitting C.P. in the

 chest and head.

¶4    Garcia fled to Mexico. The Mesa County District Attorney’s

 Office attempted to extradite Garcia; however, its efforts were

 unsuccessful. As an alternative to extradition, the District

 Attorney’s Office, along with the Foreign Prosecutions Unit at the

 Colorado Attorney General’s Office, compiled a casebook and sent it

 to Mexico so Garcia could be prosecuted under Article IV of

 Mexico’s Federal Penal Code. The Mexican tribunal considered the

 case on submitted documents. Garcia was acquitted of C.P.’s

 murder in Mexico.

¶5    In 2016, Garcia was arrested on an outstanding Colorado

 warrant upon arriving at Denver International Airport.

¶6    At the trial here, Garcia testified in his own defense.

 According to Garcia, J.G. had answered the door that night while

 C.P. snuck out another door and attacked him from behind. A

 struggle ensued, J.G. attempted to call the police, and Garcia cut

 the phone cord with a knife. C.P. retreated into a bedroom and

 locked the door. Garcia pursued C.P., broke a hole in the door with


                                   2
 the barrel of the gun, and blindly fired the shotgun twice through

 the hole. Both shots incidentally struck C.P. in the chest and head.

¶7    Garcia testified that he did not mean the threats he wrote in

 his journal but conceded that he knowingly killed C.P. and that he

 did not act in self-defense. Garcia argued that the killing was

 committed under a sudden heat of passion, which, in 1989,

 constituted manslaughter. The jury convicted him of first degree

 murder, and Garcia now appeals.

                              Double Jeopardy

¶8    Garcia first argues that because he was acquitted of C.P.’s

 murder in Mexico, his retrial in Colorado violated his right to be free

 from double jeopardy under the federal and state constitutions. He

 further argues that his conviction violated his right to be free from

 double jeopardy as extended and codified in section 18-1-303. He

 also argues that the common law doctrines of jurisdictional waiver

 and laches prevented his retrial and conviction. We disagree with

 all these arguments.




                                    3
           A.    Neither the Federal Constitution Nor the Colorado
                Constitution Barred Garcia’s Prosecution in Colorado

                  1.    Standard of Review and Preservation

¶9     We review double jeopardy claims de novo. People v. Frye,

  2014 COA 141, ¶ 30. Garcia preserved his double jeopardy claim

  by filing a motion to dismiss on double jeopardy grounds in the trial

  court.

                                  2.       Law

¶ 10   Both the federal and state constitutions contain provisions

  protecting individuals from being “twice put in jeopardy” for “the

  same offense.” U.S. Const. amends. V, XIV; Colo. Const. art. II,

  § 18. As pertinent here, these provisions generally protect an

  individual against a second prosecution after an acquittal for the

  same offense. See People v. Leske, 957 P.2d 1030, 1035 n.5 (Colo.

  1998).

¶ 11   Under the dual-sovereignty doctrine, separate sovereigns like

  “the state and federal governments may prosecute a person for the

  same offense without violating the double jeopardy prohibition of

  the federal constitution.” Chatfield v. Colo. Ct. of Appeals, 775 P.2d

  1168, 1174 n.7 (Colo. 1989). “The dual sovereignty doctrine is



                                       4
  founded on the common-law conception of crime as an offense

  against the sovereignty of the government. When a defendant in a

  single act violates the ‘peace and dignity’ of two sovereigns by

  breaking the laws of each, he has committed two distinct ‘offences.’”

  Heath v. Alabama, 474 U.S. 82, 88 (1985) (citation omitted).

¶ 12   In Bartkus v. Illinois, the Supreme Court suggested an

  exception to the dual-sovereignty doctrine for sham prosecutions.

  359 U.S. 121, 123-24 (1959). A prosecution by one sovereign is a

  sham, precluding the application of the dual-sovereignty doctrine,

  where one sovereign dominates, controls, and manipulates the

  other sovereign into prosecuting the defendant. Id.; see United

  States v. Moore, 370 F. App’x 559, 561 (5th Cir. 2010) (per curiam);

  United States v. Dowdell, 595 F.3d 50, 63 (1st Cir. 2010). The

  Bartkus exception is narrow and hard to prove. United States v.

  Rashed, 234 F.3d 1280, 1282 (D.C. Cir. 2000). “[R]outine

  intergovernmental assistance” and “[c]ooperative law enforcement

  efforts” between independent sovereigns, without more, do not

  satisfy the Bartkus test. Dowdell, 595 F.3d at 63 (quoting United

  States v. Guzman, 85 F.3d 823, 828 (1st Cir. 1996)); Moore, 370 F.

  App’x at 561.


                                     5
                            3.      Application

¶ 13   Garcia was tried for and convicted of C.P.’s murder in

  Colorado after his acquittal for the same crime in Mexico. There is

  no dispute that Mexico qualifies as a sovereign nation for purposes

  of the dual-sovereignty doctrine. United States v. Hughes, 211 F.3d

  676, 688 (1st Cir. 2000); see Moore, 370 F. App’x at 560.

  Nonetheless, Garcia urges us to hold that double jeopardy barred

  his retrial in Colorado because Mexico’s legal authority to prosecute

  Garcia depended entirely upon the explicit consent and aid of

  Colorado authorities who compiled a casebook and presented it to

  Mexican prosecutors.

¶ 14   True, the Mesa County District Attorney’s Office decided to

  participate in a foreign prosecution in Mexico under Article IV after

  multiple unsuccessful attempts to extradite Garcia. However, after

  presentation of the casebook, no Colorado officials were actively

  involved in the case in Mexico.

¶ 15   Preparing a casebook and presenting it to the Mexican

  tribunal falls far short of domination, control, or manipulation of

  the Mexican government. Rather, as in Moore, Garcia has failed to

  show or even allege that Colorado “so thoroughly dominated or


                                      6
  manipulated” the Mexican prosecutorial machinery that the

  Mexican authorities “retain[ed] little or no volition” in their own

  proceedings such that they were a “mere tool” of their counterparts

  in Colorado. See Moore, 370 F. App’x at 560-61. Instead, his

  argument that Mexico’s legal authority to prosecute Garcia

  depended entirely upon the explicit consent and aid of Colorado

  authorities is barely sufficient to show routine intergovernmental

  assistance and cooperation.

¶ 16        Accordingly, Garcia’s argument that his prosecution was

  barred by the Double Jeopardy Clauses of the United States and

  Colorado Constitutions fails.

       B.     Section 18-1-303 Does Not Apply to Foreign Prosecutions

¶ 17        We now address, as a matter of first impression, whether

  section 18-1-303 applies to prosecutions in foreign countries.

  Based on the plain language of the statute, we conclude that it does

  not.

                    1.   Standard of Review and Preservation

¶ 18        Statutory interpretation is a question of law that we review de

  novo. Smith v. Exec. Custom Homes, Inc., 230 P.3d 1186, 1189




                                        7
  (Colo. 2010). Garcia preserved this claim by filing a motion to

  dismiss under section 18-1-303 in the trial court.

                                2.       Law

¶ 19   When interpreting a statute, we look first to its plain language.

  Smith, 230 P.3d at 1189. When the plain language is clear, our job

  ends, and we must apply the statute as written. Id.

¶ 20   We may not add words to or subtract words from the statute.

  See People v. Diaz, 2015 CO 28, ¶ 12; People v. Benavidez, 222 P.3d

  391, 393-94 (Colo. App. 2009) (“[I]n interpreting a statute, we must

  accept the General Assembly’s choice of language and not add or

  imply words that simply are not there.”). Additionally, “when the

  legislature speaks with exactitude, we must construe the statute to

  mean that the inclusion or specification of a particular set of

  conditions necessarily excludes others.” Lunsford v. W. States Life

  Ins., 908 P.2d 79, 84 (Colo. 1995).

¶ 21   Despite the ability of separate sovereigns to prosecute an

  individual for the same offense, many states, including Colorado,

  have partially rejected or limited this doctrine by statute. See § 18-

  1-303. Section 18-1-303 provides, in pertinent part, as follows:




                                     8
            (1) If conduct constitutes an offense within the
            concurrent jurisdiction of this state and of the
            United States, or another state, or of a
            municipality, a prosecution in any other of
            these jurisdictions is a bar to a subsequent
            prosecution in this state under either of the
            following circumstances:

            (a) The first prosecution resulted in a
            conviction or an acquittal as defined in section
            18-1-301(1)(a) and (1)(c), and the subsequent
            prosecution is based on the same conduct,
            unless:

            (I) The offense for which the defendant was
            formerly convicted or acquitted requires proof
            of a fact not required by the offense for which
            he is subsequently prosecuted and the law
            defining each of the offenses is intended to
            prevent a substantially different harm or
            evil . . . .

                            3.    Application

¶ 22   Section 18-1-303 bars prosecutions in Colorado when there

  has been a prosecution (that resulted in a conviction or acquittal)

  for the same conduct in “the United States, . . . another state,

  or . . . a municipality.” Foreign countries are not among the

  enumerated jurisdictions within the scope of the statute, and we

  may not add this term to the statute.

¶ 23   Nonetheless, Garcia relies on People v. Morgan, 785 P.2d at

  1298, and its statement that “[t]he better reading of section


                                    9
  18-1-303 uniformly abolishes the dual sovereignty doctrine,

  prohibiting prosecution under Colorado law when the defendant

  has been subjected to a prior prosecution by any separate

  sovereign — federal, state or tribal.”

¶ 24   We are, of course, bound by the supreme court’s holding in

  Morgan. See In re Estate of Ramstetter, 2016 COA 81, ¶ 40. But

  this case is distinguishable from Morgan and involves facts and

  circumstances not present in that decision.

¶ 25   First, despite the court’s statement in Morgan that section

  18-1-303 “uniformly abolishes the dual sovereignty doctrine” and

  that it prohibits a Colorado prosecution when there has been a

  “prior prosecution by any separate sovereign,” the court itself

  limited its holding to “federal, state or tribal” sovereigns. 785 P.2d

  at 1298. A foreign nation is not a federal, state, or tribal sovereign.

¶ 26   Second, Morgan’s holding was premised on the fact that

  section 18-1-303 was enacted before the Supreme Court’s decision

  in United States v. Wheeler, 435 U.S. 313 (1978), superseded by

  statute, 25 U.S.C. § 1301. Morgan, 785 P.2d at 1297-98. Wheeler

  held that Native American tribes are separate sovereigns from the

  United States for double jeopardy purposes. 435 U.S. at 322;


                                     10
  Morgan, 785 P.2d at 1297-98. “Thus, when section 18-1-303 was

  first adopted, the legislature justifiably could have believed that

  tribal prosecutions were comprehended within prosecutions by the

  United States” and therefore were within the statute’s scope as

  written. Morgan, 785 P.2d at 1297-98.

¶ 27   Like tribal nations, foreign nations are not expressly included

  in section 18-1-303. However, unlike the tribal nations whose

  separate sovereignty from the United States for double jeopardy

  purposes was confirmed after the enactment of section 18-1-303,

  the same cannot be said of foreign nations. As pertinent here,

  Mexico became a sovereign nation long before the Colorado General

  Assembly enacted section 18-1-303.1

¶ 28   Third, while the General Assembly may have understood the

  term “United States” to encompass prosecutions by tribal courts at

  the time of enactment, there is no reason to believe the General

  Assembly understood the terms “United States,” “another state,” or

  “municipality” to encompass foreign countries like Mexico.


  1In 1821, Mexico won its independence from Spain. See, e.g., Ely’s
  Adm’r v. United States, 171 U.S. 220, 228 (1898). The present form
  of section 18-1-303 was enacted in 1971. Ch. 121, sec. 1, § 40-1-
  403, 1971 Colo. Sess. Laws 388, 397.

                                    11
¶ 29   Nevertheless, Garcia argues that the term “another state” in

  the statute includes not only the states within the United States,

  but also the states of Mexico. This interpretation would mean that

  a previous prosecution in Mexico, where there are states, would

  prohibit subsequent prosecution in Colorado, but a previous

  prosecution in Canada, where there are provinces, would not

  prohibit subsequent prosecution in Colorado.

¶ 30   A statutory interpretation that leads to an illogical or absurd

  result will not be followed. See Frazier v. People, 90 P.3d 807, 811

  (Colo. 2004). An interpretation that hinges on the term a foreign

  nation has assigned to its political subdivisions is illogical and

  absurd. Therefore, we do not adopt this interpretation.

¶ 31   To the extent Garcia argues that the phrase “another state”

  encompasses any foreign country, that argument also fails.

¶ 32   Many Colorado statutes demonstrate that where the General

  Assembly intends to refer to foreign countries in a statute, it does

  so explicitly. See, e.g., § 16-19-117(1), C.R.S. 2020 (“[T]he judge of

  any district court within the state of Colorado may admit any

  person arrested, held, or detained for extradition or interstate

  rendition to another state or territory of the United States or to any


                                    12
  foreign country . . . .”) (emphasis added); § 33-1-102(38)(e), C.R.S.

  2020 (a person terminates his Colorado residence by registering to

  vote in “another state or foreign country”); § 38-13-1203(1), C.R.S.

  2020 (“The administrator may join another state or foreign country

  to examine and seek enforcement of this article 13 against a

  putative holder.”) (emphasis added).

¶ 33   The General Assembly’s use of both “another state” and

  “foreign country” in these statutes demonstrates that it does not

  intend one phrase to encompass the other. If the legislature

  intended the phrase “another state” to include foreign countries, the

  language in these statutes, and others, would be redundant. See

  People v. Trupp, 51 P.3d 985, 988 (Colo. 2002) (courts avoid

  statutory interpretations that render language redundant or

  superfluous).

¶ 34   Accordingly, section 18-1-303 did not bar Garcia’s subsequent

  prosecution in Colorado.2


  2 Even if section 18-1-303, C.R.S. 2020, did bar prosecutions in
  Colorado after a foreign prosecution, it would not apply here
  because C.P.’s murder was not an offense within the “concurrent
  jurisdiction” of Mexico and Colorado. Garcia killed C.P. in
  Colorado. Mexico does not ordinarily have jurisdiction to prosecute


                                    13
       C.     The Doctrines of Jurisdictional Waiver and Laches Do Not
                                        Apply

¶ 35        Garcia next argues, for the first time on appeal, that the State

  of Colorado voluntarily relinquished jurisdiction over the entire case

  to Mexico when it pursued an Article IV prosecution, and that

  laches barred his retrial.

¶ 36        True, the government may waive its jurisdiction over a

  criminal defendant. See Brown v. Brittain, 773 P.2d 570, 572 (Colo.

  1989). However, the cases Garcia cites for that proposition are

  readily distinguishable.

¶ 37        In Brittain, for example, our supreme court acknowledged that

  a prisoner who was mistakenly released through no fault of his own

  may receive credit against his sentence for the time he was at

  liberty, in part because the “failure to attempt to regain custody of

  the prisoner within a reasonable time constitutes a waiver of

  jurisdiction over the prisoner.” Id. The situation here is not

  remotely similar. The State of Colorado did not somehow neglect to



  crimes committed in Colorado. Rather, Mexico acquired jurisdiction
  to prosecute Garcia under Article IV only after he fled to Mexico and
  only while he remained there. Therefore, Mexico’s jurisdiction was
  not concurrent with Colorado’s, and section 18-1-303 did not bar
  his subsequent prosecution here.

                                        14
  prosecute Garcia or ignore the fact that he fled the jurisdiction to

  escape a murder charge. Because Mesa County officials were

  unsuccessful in their repeated attempts to extradite Garcia, they

  decided to pursue an Article IV prosecution in Mexico. Sending a

  casebook to Mexico to allow Mexico to pursue an Article IV

  prosecution, unlike the mistaken decision to release a prisoner

  early, does not amount to a jurisdictional waiver.

¶ 38   Laches, the “equitable doctrine that may be asserted to deny

  relief to a party whose unconscionable delay in enforcing his rights

  has prejudiced the party against whom relief is sought,” is likewise

  inapplicable. Robbins v. People, 107 P.3d 384, 388 (Colo. 2005).

¶ 39   Laches does not bar the prosecution of a defendant who

  returns to the state jurisdiction after having absconded for many

  years. See Warren v. Warren, 112 A. 729, 730 (N.J. Ch. 1921).

¶ 40   Furthermore, there was no unconscionable delay on the part

  of the Mesa County District Attorney’s Office. Instead, the record

  reveals that Mesa County filed a complaint in 1989 (one day after

  Garcia killed C.P.), made multiple unsuccessful attempts to

  extradite Garcia, compiled a casebook and sent it to Mexico for an

  Article IV prosecution, and brought Garcia to trial within one year


                                    15
  of his arrival in the United States in 2016. The fact that Garcia fled

  the country does not amount to a lack of diligence on the part of the

  Mesa County District Attorney’s Office. Nor has Garcia presented

  any evidence that he was somehow prejudiced by the delay in

  prosecution. Therefore, these claims fail.

                               Jury Instructions

¶ 41   Garcia argues that the trial court reversibly erred by

  instructing the jury that the defense had not asserted self-defense

  and that the jury could not consider self-defense in its

  deliberations. He further argues that the instruction undermined

  his heat of passion defense. He posits that he “claimed a lesser or

  imperfect form of self-defense, namely, heat of passion

  manslaughter” and that the instruction improperly advocated for

  the prosecution’s theory of the case, in effect negating the heat of

  passion manslaughter argument.

¶ 42   The parties disagree as to whether this latter contention was

  preserved, but because we conclude that the trial court’s decision to

  give this instruction was not an abuse of discretion, we need not

  resolve this disagreement. Consequently, it did not undermine any

  hybrid heat of passion defense that Garcia now advances.


                                    16
                         A.    Additional Facts

¶ 43   At the jury instruction conference, the district attorney

  submitted an additional instruction clarifying that the defense was

  not claiming self-defense:

            [Prosecutor]: I’m actually submitting another
            instruction. And this I’m submitting based on
            the flavor and the actual spoken words of the
            Defendant during his testimony yesterday.
            There was a clear self-defense spin on what
            happened. And I think it’s important to know
            that the Defense has not asserted the defense
            of self defense and they should not be
            considering self defense in their deliberations.

            I think it was so apparent, not that this is
            tangible evidence of this, but I think it’s
            something the court can consider for the
            record the headline in today’s paper said
            something to the effect of: The Defendant
            claims or Mr. Garcia claims self defense. Self
            defense was in the caption of [a] newspaper
            article.

            Now why is that relevant? I think it’s relevant
            because it goes to show that someone sitting in
            the courtroom, hearing testimony from the
            Defendant, then proceeded to characterize it as
            him claiming self defense. He was asked
            questions along those lines and certainly he
            put a self-defense spin on what he did. That
            he was attacked and he was reacting to the
            attack more than being the instigator of the
            violence himself.




                                   17
And certainly, when we get into initial
aggressor/self defense issues, it becomes very
complicated. I think it’s important to allay any
thoughts the jury might have that this is in
any way a self-defense claim.

And it’s entirely consistent with what has
transpired in this case. They have not
asserted a defense of self defense and they
may not consider self defense.

....

[Defense Counsel]: And I object to this
instruction, Your Honor. It wasn’t brought up
by the Defense that this was a self-defense
case. If the Court remembers, the testimony
from Mr. Garcia yesterday toward the end of
the day, it was actually Mr. Tuttle [the
prosecutor] who brought up the word “self
defense.” I objected to my client being
questioned about the legal terminology of self
defense. That was overruled. He was able to
speak about that. So for the DA to be able to
question him on self defense even though I
myself had not questioned him on self defense,
I think that they have introduced that
information to the jury and I don’t believe that
this instruction is necessary.

There’s a blanket instruction in the [model
criminal jury instructions] and I don’t have it
in front of me but it’s something along the
lines of you have all of the evidence that you
have to consider. At least I think that’s
usually an instruction that’s given. I’m going
to have to look that one up.




                       18
            But I just think that this goes above and
            beyond when it was actually the prosecution
            who brought up the self defense information
            during Mr. Garcia’s cross examination.

            ....

            The Court: All right. And then as to the self
            defense instruction, it is true that there has
            not been an instruction as to self defense being
            an affirmative defense in this case. The Court
            finds based upon the testimony it’s at least
            confusing to the jury as to whether or not that
            is what was being — that was part of the
            theory of defense. And so the instruction
            simply indicating that the defense is not
            asserting the defense of self defense and you
            may not consider self defense in your
            deliberations is consistent with both the case
            and the law. And so the Court will give that
            one-sentence instruction.

¶ 44   The trial court instructed the jury as follows: “The Defense has

  not asserted the defense of self defense and you may not consider

  self defense in your deliberations.”

                                B.       Law

¶ 45   A trial court has a duty to correctly instruct the jury on all

  matters of law. People v. Espinosa, 2020 COA 63, ¶ 8. “We review

  de novo whether a particular jury instruction correctly state[d] the

  law. However, we review for an abuse of discretion a trial court’s

  decision to give a particular jury instruction.” People v. McClelland,


                                     19
  2015 COA 1, ¶ 14 (citation omitted). The trial court has wide

  discretion to determine the form and style in which the instructions

  will be given to the jury. Williams v. Chrysler Ins. Co., 928 P.2d

  1375, 1377 (Colo. App. 1996). A court abuses its discretion when

  its ruling is manifestly arbitrary, unreasonable, or unfair, or when it

  misapplies the law. Nibert v. Geico Cas. Co., 2017 COA 23, ¶ 8.

¶ 46   Despite a trial court’s broad discretion to determine form and

  style, instructions that emphasize specific evidence are generally

  disfavored. Krueger v. Ary, 205 P.3d 1150, 1157 (Colo. 2009);

  People v. Nerud, 2015 COA 27, ¶ 43. Instructions that emphasize

  specific evidence potentially confuse and misdirect the jury.

  Krueger, 205 P.3d at 1157; People v. Mandez, 997 P.2d 1254, 1270-

  71 (Colo. App. 1999).

                            C.    Application

¶ 47   In closing argument defense counsel argued, “We haven’t said

  this was self defense. We didn’t endorse self defense.” Therefore,




                                    20
  the trial court’s instruction that the defense had not asserted self-

  defense was accurate.3

¶ 48   Moreover, absent any showing of arbitrariness,

  unreasonableness, unfairness, or misapplication of the law, we

  cannot conclude that the trial court’s decision to instruct the jury

  that self-defense was not an asserted defense and should not be

  considered in its deliberations amounted to an abuse of discretion.

  The instruction did not comment on evidence adduced at trial and

  dealt only with a theory of the case — a theory that the defense

  openly rejected in argument to the jury. The instruction simply

  reinforced Garcia’s position and said nothing about the defense of

  heat of passion.

¶ 49   The self-defense instruction was given after the trial court

  found that Garcia’s testimony had made the issue of whether

  Garcia was claiming self-defense confusing. It did not invite


  3 To the extent Garcia claims that he was entitled to a self-defense
  instruction, the record reveals not only did Garcia never request a
  self-defense instruction but also he expressly disclaimed self-
  defense as a defense. Therefore, any argument that Garcia was
  entitled to a self-defense instruction was waived, and we do not
  address that argument any further. People v. Rediger, 2018 CO 32,
  ¶ 40 (“[A] waiver extinguishes error, and therefore appellate
  review . . . .”).

                                    21
  confusion or encourage the jury to focus on particular evidence.

  Rather, the self-defense instruction clarified that self-defense was

  not a defense that had been offered by Garcia.

¶ 50   Garcia claimed that he killed C.P. not after deliberation, but in

  a sudden heat of passion. The trial court gave Garcia’s requested

  theory of defense instruction, an instruction for the lesser included

  offense of second degree murder, and a heat of passion

  manslaughter instruction.

¶ 51   We note the evidence that Garcia murdered C.P. after

  deliberation (and was therefore guilty of first degree murder) was

  overwhelming. In the weeks leading up to the crime, Garcia struck

  C.P.’s car from behind at a gas station. Garcia wrote several

  journal entries about his hatred for C.P. and his intent to kill him.

  Garcia even told J.G. that he would kill C.P. if he went near J.G.

  On the night of the shooting, Garcia bashed a hole in the door that

  C.P. was hiding behind, stuck the muzzle of a shotgun through the

  hole, and fired. Based upon this evidence, the trial court’s

  allowance of the heat of passion defense and clarification that self-

  defense had not been pleaded were not an abuse of discretion.




                                    22
                                Conclusion

¶ 52   The judgment of conviction is affirmed.

       JUDGE DAILEY and JUDGE TOW concur.




                                  23